UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2476



JUDY CURRY,

                                            Plaintiff - Appellant,


          versus


WALTER W. WEIFORD, personally and in his
official capacity as Prosecuting Attorney of
Pocahontas County, West Virginia; ROBERT A.
ALKIRE, personally and in his official
capacity as Sheriff of Pocahontas County, West
Virginia; DAVID A. WALTON, personally and in
his official capacity as Deputy Sheriff of
Pocahontas County, West Virginia; COUNTY
COMMISSION   OF   POCAHONTAS    COUNTY,   WEST
VIRGINIA, et al.,

                                           Defendants - Appellees.



                            No. 04-2479



JUDY CURRY,

                                            Plaintiff - Appellant,


          versus


WALTER WEIFORD, personally and in his official
capacity as Prosecuting Attorney of Pocahontas
County, West Virginia; ROBERT A. ALKIRE,
personally and in his official capacity as
Sheriff of Pocahontas County, West Virginia;
DAVID A. WALTON, personally and in his
official capacity as Deputy Sheriff of
Pocahontas County, West Virginia; COUNTY
COMMISSIONERS OF POCAHONTAS COUNTY, WEST
VIRGINIA,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-03-115-2)


Submitted:   May 19, 2005                  Decided:   May 24, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Judy Curry, Appellant Pro Se. Duane Joseph Ruggier, II, PULLIN,
FOWLER & FLANAGAN, PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Judy Curry seeks to appeal the district court’s orders

denying her motion for permissive joinder, under Fed. R. Civ. P.

20(a), and for modification of a discovery order filed in her

underlying 42 U.S.C. § 1983 (2000) action. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).       The orders Curry seeks to appeal are

neither final orders nor an appealable interlocutory or collateral

orders.       Accordingly,   we   dismiss   the   appeal   for   lack   of

jurisdiction and deny Curry’s pending motion to remand.           We deny

Curry’s motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                   - 3 -